Citation Nr: 1429482	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits in excess of the 90 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal a decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined the Veteran was entitled to Chapter 33 (Post-9/11 GI Bill) education benefits at the 90 percent level.

The record reflects the Veteran had requested a hearing before a Veterans Law Judge of the Board in conjunction with this appeal, and that the Board remanded this case in August 2011 to comply with this request.  However, the Veteran subsequently withdrew this request in November 2011.  See 38 C.F.R. § 20.704(e) (2013).


FINDINGS OF FACT

1.  The Veteran served on active duty for over 30 continuous days.

2.  The Veteran was discharged from service due to a service-connected disability. 


CONCLUSION OF LAW

The criteria for education benefits at the 100 percent level under Chapter 33 (Post-9/11 GI Bill) are met.  38 U.S.C.A. §§ 3301, 3311, 3313, 5107 (West. 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 21.9505, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  In any event, for the reasons stated below, the Board finds that the Veteran is entitled to education benefits at the 100 percent level under Chapter 33.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Initially, the Board notes that the Veteran's basic eligibility for Chapter 33 (Post-9/11 GI Bill) education benefits is not in dispute.  Rather, the dispute in this case is the percentage rate he is entitled to for such benefits.

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311(b)(3) , 3313; 38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. 
§ 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  Id. at Note 1.  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  Id. at Note 2.  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  Id. at Note 3. 

In this case, it was determined that the Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) purposes was more than 30 months but less than 36 months.  There is no evidence to refute the calculation of the Veteran's aggregate length of this credible service.  Moreover, there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Applying this presumption to the instant case, the record indicates that the calculation of the Veteran's credible service for Chapter 33 (Post-9/11 GI Bill) education benefits was correct.

The Board also notes that the Veteran does not dispute the calculation regarding the aggregate length of his creditable active duty service in this case.  Rather, he contends that he is entitled to a 100 percent rating because he was discharged due to a service-connected disability.  

The Board notes that the Veteran's DD Form 214 for his active service states that he was discharged due to a personality disorder.  The Veteran is not service connected for a personality disorder.  In fact, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation; i.e., they are not considered disabilities for which service connection may be established.  See 38 C.F.R. § 3.303(c).  However, he is service connected for an acquired psychiatric disorder.  Moreover, the July 2007 rating decision which established service connection for an acquired psychiatric disorder has been reviewed on the Virtual VA system, and reflects the Veteran was diagnosed with dysthymic disorder in June 2006 while on active duty and that he was recommended for discharge.  The rating decision also reflects that this allowance was in response to the Veteran's claim of service connection for, among other things, a personality disorder.  In short, this rating decision reflects that the same symptomatology which was attributed by the service department to the personality disorder which resulted in the Veteran's discharge from service has also been recognized by VA as being due to his service-connected acquired psychiatric disorder.

The Board also notes the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In view of the foregoing, the Board finds that the Veteran was discharged from service due to a service-connected disability.  As the record clearly shows he served on active duty for over 30 continuous days, he is entitled to education benefits under Chapter 33 (Post-9/11 GI Bill) at the 100 percent rate.

ORDER

Education benefits under Chapter 33 (Post-9/11 GI Bill) at the 100 percent rate is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


